Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00089-CV

                              IN RE CONOCOPHILLIPS COMPANY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: April 10, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           This court has considered relator’s petition for writ of mandamus and motion for

temporary relief. The court is of the opinion that the relief should be denied. TEX. R. APP. P.

52.8(a). Accordingly, relator’s petition for writ of mandamus and motion for temporary relief

are denied. Relator shall pay all costs incurred in this proceeding.

                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 7,637, styled Ramirez v. ConocoPhillips Company, pending in the 49th
Judicial District Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.